Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 8, 11, 18 and 32-45 are under consideration in the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 6/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,703,811; 10,961,306 and 17/255,653 have been reviewed and are accepted.  The terminal disclaimers have been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instantly claimed antibody of a monoclonal antibody or fragment thereof, wherein the antibody or fragment comprises the combination of all six of the CDR sequences in SEQ ID NOs: 6-8 an 12-14 is not taught or obvious over the prior art at the time of filing. The closest prior art is Masumoto et al., 2001 (IDS, 8/24/2020, #58) which teaches anti-ASC Mab that binds human ASC but fails to teach the specifically claimed antibody used in the claimed methods of treating lung inflammation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael McEvoy on 6/10/2021.

The application has been amended as follows: 
1. A method of treating lung inflammation associated with a viral infection, comprising administering to a patient in need thereof a composition comprising an agent that inhibits inflammasome signaling, whereby the inflammation in the lungs of the patient is treated, wherein the agent is a monoclonal antibody or fragment thereof that comprises a heavy chain variable (VH) region and a light chain variable (VL) region, 
	wherein the VH region amino acid sequence comprises HCDR1 of SEQ ID NO: 6, HCDR2 of SEQ ID NO: 7 and HCDR3 of SEQ ID NO: 8; and
	wherein the VL region amino acid sequence comprises LCDR1 of SEQ ID NO: 12, LCDR2 of SEQ ID NO: 13 and LCDR3 of SEQ ID NO: 14.

2. The method of claim 1, wherein the monoclonal antibody or fragment thereof specifically binds to a component of a mammalian AIM2, NLRP1, NLRP2, NLRP3 or NLRC4 inflammasome.



Cancel claim 8. 

11. The method of claim 1, wherein the VH region amino acid sequence of said antibody comprises SEQ ID NO: 18, 19, 20, 21, 22, or an amino acid sequence that is at least 95%, 96%, 97%, 98% or 99% identical to the amino acid sequence of SEQ ID NO: 18, 19, 20, 21 or 22; and
	wherein the VL region amino acid sequence of said antibody comprises SEQ ID NO: 28, 29, 30, 31, or an amino acid sequence that is at least 95%, 96%, 97%, 98% or 99% identical to the amino acid sequence of SEQ ID NO: 28, 29, 30 or 31.


18. The method of claim 1, wherein the VH region amino acid sequence comprises SEQ ID NO: 19, or an amino acid sequence that is at least 95%, 96%, 97%, 98% or 99% identical to the amino acid sequence of SEQ ID NO: 19; and
	wherein the VL region amino acid sequence comprises SEQ ID NO: 30 or an amino acid sequence that is at least 95%, 96%, 97%, 98% or 99% identical to the amino acid sequence of SEQ ID NO: 30.


32. The method of claim 2, wherein the antibody fragment is an Fab, an F(ab’)2, an Fab’, an scFv or a diabody.

33. The method of claim 2, wherein the monoclonal antibody or the antibody fragment thereof is humanized or chimeric.

Cancel claims 34-36. 

, wherein the lung inflammation presents as Acute Respiratory Distress Syndrome (ARDS). 

Cancel claims 38-45. 


Conclusion
Claims 1-2, 4, 11, 18, 32-33 and 37 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649